DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed January 7, 2019.   Claims 1-15 are pending and an action on the merits is as follows.	

Election/Restrictions
Applicants’ election of Group I and Species II in the reply filed on October 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 7, 9, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed January 7, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed May 28, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim includes the limitation “service center (22) as being allowed initiating an emergency”.  This limitation should be changed to state “service center (22) as being allowed to initiate an emergency”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation “is established via the Internet (30), in particular via a virtual private network and/or via a virtual cloud (32)”.  However the phrase “in particular” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations which follow.  For examining purposes, this limitation is interpreted as stating “is established via the Internet (30)”.  
Claim 11 includes the limitation “wherein the elevator control (13) is configured for performing the following actions … establishing a data connection (20) between the elevator system (2) and a remote service center (22)”.  However the claim previously describes “a communication circuit (18) configured for establishing a data connection (20) between the elevator system (2) and a remote service center (22)”.  It is unclear how both the communication circuit and the elevator control can establish a same data connection between the elevator system and remote service center. It is further unclear why the elevator control would have to establish the data connection, since the data connection would already be established by the communication circuit.  For examining purposes, this limitation is interpreted as stating “wherein the elevator control (13) is configured for performing the following actions … managing the data connection (20) between the elevator system (2) and a remote service center (22)”.  
Claim 12 includes the limitation “wherein the communication circuit (18) is configured for sending the pictures recorded by the at least one camera (12) via the communication circuit (18) to the remote service center”.  However it is unclear how the communication circuit can both control the sending of the pictures and be the means by which the pictures are sent.  For examining purposes, this limitation is interpreted as stating “wherein the communication circuit (18) is configured for sending the pictures recorded by the at least one camera (12) to the remote service center”.  
Claim 13 includes the limitation “wherein the elevator control (13) in particular is configured to”.  However the phrase “in particular” renders the claim indefinite.  It is unclear whether the claim necessarily requires other elements to perform the same function, or whether applicants intend the limitations which follow to be a primary function of the elevator control.  For examining purposes, this limitation is interpreted as stating “wherein the elevator control (13) is configured to”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (US 2007/0261924 A1) in view of Cortona et al. (US 10,676,318 B2).
Claim 1: Lindberg et al. discloses a method of performing a rescue operation in an elevator system comprising an elevator car (1) moving along a hoistway (elevator shaft 3) (page 3 paragraph [0048]), where a remote terminal (15) is described as being in a remote service center (remote monitoring station) (pages 3-4 paragraph [0050]). Data connection is established between the elevator system and the remote terminal of the remote service center, an alarm message (alarm data) is sent from the elevator system to the remote service center, the remote service center initiates a process to perform a remote manual operation (remote control actions), and an operator at the remote service center is authenticated via user name and password, as being allowed to initiate a remote operation (control actions) (page 4 paragraph [0053]).  The alarm message is in response to and indicates a malfunction (failure) of the elevator system (page 2 paragraph [0025]), and the control actions are executed to rescue elevator passengers from an elevator car (page 2 paragraph [0030]), and therefore are emergency rescue operations.  A remote manual emergency rescue operation is further initiated via the data connection (page 4 paragraph [0055]).  This reference fails to disclose the remote service center to request allowance form the elevator system to perform the remote operation. 
However Cortona et al. teaches a method of performing operations in an elevator system, where the elevator system requests authentication from a remote terminal (mobile control device 3) and further authenticates an operator (user 5) of the remote terminal as being allowed to initiate elevator operations (column 6 lines 37-46).
Given the teachings of Cortona et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lindberg et al. with providing the remote service center to request allowance form the elevator system to perform the remote operation.  Doing so would ensure that “only authorized … [remote terminals] may access and thus communicate with the elevator system while non-authorized/non-identified [remote terminals] may be prohibited from communication with the elevator system at all” as taught in Cortona et al. (column 4 lines 22-27), when several remote terminals are included in the elevator system (column 2 lines 49-52).
	Claim 3: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where status information is disclosed in Lindberg et al. to be sent from the elevator system to the remote service center in addition to the alarm message (page 4 paragraph [0053]).
Claim 4: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where the status information is disclosed in Lindberg et al. to include still pictures from cameras (2) positioned above and below the elevator car, as can be seen from Fig. 1 (page 3 paragraph [0048]). Therefore the still pictures are from at least a portion of the hoistway above and below the elevator car.
Claim 5: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where Lindberg et al. discloses an operating area to be imaged by cameras (2) (page 2 paragraph [0024]), and shown in Fig. 1 to include at least a portion of the hoistway 1 (page 3 paragraph [0048]).  The operating area is illuminated (page 3 paragraph [0036]).
Claim 8: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where the integrity of the elevator system is disclosed in Lindberg et al. to be checked, and the remote manual emergency rescue operation is terminated and normal operation of the elevator system is resumed when the integrity has been confirmed (page 4 paragraph [0056]).
Claim 10: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where the data connection between the elevator system and the remote service center is disclosed in Lindberg et al. to be established via the Internet (page 3 paragraph [0049]).
Claim 11: Lindberg et al. discloses an elevator system comprising an elevator car (1) configured for moving along a hoistway (elevator shaft 3) (page 3 paragraph [0048]).  An elevator control (control system 14) is configured to control movement of the elevator car (page 4 paragraph [0051]), and a communication circuit is configured to establish a data connection between the elevator system and a remote terminal (15) (page 4 paragraph [0053]), where the remote terminal is in a remote service center (remote monitoring station) (pages 3-4 paragraph [0050]).  The data connection then is established between the elevator system and the remote service center.  Safety circuits are included to detect a malfunction of the elevator system (page 4 paragraph [0057]), in which the elevator control manages the data connection between the elevator system and the remote terminal of the remote service center, sends an alarm message (alarm data) via the communication circuit to the remote service center, the remote service center performs a process to initiate a remote manual operation (remote control actions) via the communication circuit, and an operator at the remote service center is checked via user name and password, as being allowed to initiate a remote operation (control actions) (page 4 paragraph [0053]).  The alarm message is in response to and indicates a malfunction (failure) of the elevator system (page 2 paragraph [0025]), and the control actions are executed to rescue elevator passengers from an elevator car (page 2 paragraph [0030]), and therefore are emergency rescue operations.  After confirmation that the operator at the remote service center is allowed to initiate the operation (page 4 paragraph [0053]), remote manual emergency rescue operation is initiated (page 4 paragraph [0055]).  This reference fails to disclose a request for initiating the manual remote operation to be received via the communication circuit.
However Cortona et al. teaches an elevator system, where the elevator system requests authentication from a remote terminal (mobile control device 3) and further authenticates an operator (user 5) of the remote terminal as being allowed to initiate elevator operations (column 6 lines 37-46).
Given the teachings of Cortona et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Lindberg et al. with providing a request for initiating the manual remote operation to be received via the communication circuit.  Doing so would ensure that “only authorized … [remote terminals] may access and thus communicate with the elevator system while non-authorized/non-identified [remote terminals] may be prohibited from communication with the elevator system at all” as taught in Cortona et al. (column 4 lines 22-27), when several remote terminals are included in the elevator system (column 2 lines 49-52).
	Claim 12: Lindberg et al. modified by Cortona et al. discloses an elevator system as stated above, where Lindberg et al. discloses cameras (2) positioned above and below the elevator car, configured to take still pictures, as can be seen from Fig. 1 (page 3 paragraph [0048]). Therefore the still pictures are from inside the hoistway.  The communication circuit is configured to send the pictures to the remote service center (page 4 paragraph [0053]).
Claim 13: Lindberg et al. modified by Cortona et al. discloses an elevator system as stated above, where Lindberg et al. discloses an operating area to be imaged by cameras (2) (page 2 paragraph [0024]), and shown in Fig. 1 to include at least a portion of the hoistway 1 (page 3 paragraph [0048]).  The operating area is illuminated (page 3 paragraph [0036]), and therefore includes at least one illumination device. The cameras are used to observe a state of the elevator system in case of catastrophe or follow-up situations (page 2 paragraph [0025]), and therefore the elevator control would be configured to switch on the at least one illumination device, as needed, when a malfunction has been detected.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (US 2007/0261924 A1) modified by Cortona et al. (US 10,676,318 B2) as applied to claims above, further in view of Washio et al. (US 9,108,823 B2).
Claim 6: Lindberg et al. modified by Cortona et al. discloses a method as stated above, where the manual emergency rescue operation is disclosed in Lindberg et al. to include moving the elevator car and stopping the elevator car unless a control signal indicating to continue moving the elevator car is received via the data connection before the elevator car has been stopped.  These references fail to disclose the emergency rescue operation to include moving the elevator car over a predetermined distance and/or for a predetermined period of time along the hoistway.
However Washio et al. teaches a method of performing operations in an elevator system, where an emergency operation is described which moves an elevator car over a predetermined period (predetermined time) corresponding to a closest floor along a hoistway, and stops the elevator car upon expiration of the predetermined period (column 10 line 61 through column 11 line 9).
Given the teachings of Washio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Lindberg et al. as modified by Cortona et al. with providing the emergency rescue operation to include moving the elevator car over a predetermined distance and/or for a predetermined period of time along the hoistway.  Doing so would allow determination “that there is some trouble in operation of the elevator device … [and] can assure safety of the car moving toward the closest floor” as taught in Washio et al. (column 13 lines 44-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 4, 2022